Citation Nr: 0106042	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-24 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the appellant is eligible as the surviving spouse of 
the veteran for the receipt of dependency and indemnity 
compensation (DIC) benefits.


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from October 1940 to June 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 1999 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, which found that the appellant was 
not eligible to receive DIC benefits because she was not the 
surviving spouse of the veteran. 


FINDING OF FACT

At the time of the veteran's death in September 1991, he and 
the appellant were legally divorced.


CONCLUSION OF LAW

The appellant does not meet the criteria for receipt of DIC 
benefits as the surviving spouse of the veteran.  38 U.S.C.A. 
§§ 101, 103 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.1(j), 3.50 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant has filed for DIC benefits as the surviving 
spouse of the veteran.  The facts of this case indicate that 
the veteran died on September [redacted], 1991.  On her claim for 
benefits filed in December 1998, the appellant stated that 
she and the veteran had married on July 10, 1944 and had 
divorced on November [redacted], 1987.  She commented that her divorce 
from the veteran had been caused by his service-connected 
depression and mental illness.  Therefore, she requested that 
VA waive her divorce and consider her the surviving spouse of 
the veteran for the purpose of finding eligibility for the 
payment of death benefits.

"Marriage" means a marriage valid under the law of the 
place where the parties resided at the time of the marriage, 
or the law of the place where the parties resided when the 
right to benefits accrued.  38 C.F.R. § 3.1(j).  A "spouse" 
is a person of the opposite sex whose marriage to the veteran 
meets the requirements noted in 38 C.F.R. § 3.1(j).  
38 C.F.R. § 3.50(a).  A "surviving spouse" means a person 
of the opposite sex whose marriage to the veteran meets the 
requirement of 38 C.F.R. § 3.1(j), who was the spouse of the 
veteran at the time of the veteran's death, and who (1) lived 
with the veteran continuously from the date of the veteran's 
death (except where there was a separation which was due to 
the misconduct of, or procured by, the veteran without the 
fault of the spouse), and (2) has not remarried or (in cases 
not involving remarriage) has not, since the death of the 
veteran and after September 19, 1962, lived with another 
person of the opposite sex and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 U.S.C.A. § 101(3); 38 C.F.R. § 3.350(b). 

After a careful review of the evidence of record, the Board 
finds that the appellant cannot be considered to be the 
"surviving spouse" of the veteran.  At the time of his 
death in September 1991, the veteran and the appellant were 
divorced.  

The appellant was clearly not the veteran's spouse as defined 
by the above-noted law and regulations.  While the law and 
regulation provide an exception for those situations where a 
separation was caused by the misconduct of the veteran, or 
was procured by the veteran, without fault of the veteran's 
spouse, in the instant case, the veteran and the appellant 
were not merely separated at the time of his death, but were 
legally divorced.  The appellant had not remarried the 
veteran, nor was she living with him as his spouse at the 
time of his death.  

The appellant has also argued that she should be considered 
to be the veteran's surviving spouse in light of legislation 
that was passed which allows certain surviving spouses to 
have benefits reinstated after the dissolution of a 
remarriage.  However, this legislation has no bearing on the 
appellant's case.  This law allows persons who were already 
considered to have been the "surviving spouse" of a veteran 
and who had been in receipt of DIC benefits to have those 
benefits reinstated after a remarriage had been terminated 
under certain specific circumstances.  See 38 C.F.R. § 3.55 
(2000).  These persons must have been the "surviving 
spouse," as defined, at the time of a remarriage.  In this 
case, the appellant cannot be considered to be the 
"surviving spouse" of the veteran.  For these reasons, the 
Board finds that the preponderance of the evidence is against 
the appellant's claim, and the claim for benefits must be 
denied.


ORDER

The benefit sought on appeal is denied.


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals


 

